Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because the use of “preferably” creates confusion as to what is actually being claimed. 
Claim 7 is indefinite because it is not clear how the tooth is both continuous and discrete at the same time. The claim will be interpreted for that which it clearly sets forth which is a continuous tooth. 
Claim 8 is indefinite because it is not clear whether “an outer ring” in line 4 is the same outer ring previously set forth or separate and apart therefrom. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3741615 to Otto in view of US Patent 3614183 to Berens et al. (“Berens”). 
Regarding claim 1, Otto sets forth a seal assembly 30 for a roller bearing 2 with an outer ring 10 defining a collar that includes a groove 24 that receives a snap-engagement tooth 64 (e.g. see col. 4, lines 35-38) of a guard 32 with an annular gasket 70 disposed on a cylindrical mounting wall (portion of 32 that receives 70) of the guard. The gasket extends between a corner (portion circled below) between the mounting wall and a reading wall (i.e. the radially inwardly—transverse to the mounting wall—wall of 32). Otto discloses a steel guard but not a plastic guard. Berens discloses a plastic guard 36 (Fig. 1; col. 3, lines 29-30). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute plastic as the material for steel with the motivation of reducing weight and costs of the seal assembly. 

    PNG
    media_image1.png
    900
    1045
    media_image1.png
    Greyscale
 
Regarding claim 2, Otto in view of Berens sets forth the gasket extending from the corner along a linear surface towards the snap-engagement tooth but does not explicitly disclose that the linear surface may be curved either at the corner or at the most transition point to the increased diameter 
Regarding claim 3, Otto in view of Berens sets forth an axial stop element (that portion of 10 extending transversely to the gasket as shown for example in Fig. 1). 
Regarding claims 4 and 5, Otto in view of Berens sets forth two protuberances with a hollow therebetween (see Fig. 2) on the gasket and a gradual tapering towards the corner (see Fig. 3). Fig. 2 shows the protuberances arranged parallel to each other. Examiner notes references such as “substantially flush” and “substantially at an outward point” enable a broad but reasonable application of that which is disclosed by Otto to satisfy the claimed subject matter. 
Regarding claims 6 and 7, Otto in view of Berens sets forth the tooth in the form of a continuous ridge (see claims 1-4). 
Regarding claim 8, Otto in view of Berens sets forth the sealing device as set forth in claim 1 above with Otto further setting forth an inner ring 8, rotating bodies 12 between the inner and outer rings. 
Other Relevant Art
The JP 2014190464 (cited in the IDS) sets forth a cap with a seal at a corner but lacks a tooth. However, there are numerous references with a tooth to facilitate a locking function so the guard does not axially dislocate. Applicant may wish to, among other things, more narrowly recite the “corner” structure to overcome the present rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617